DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This Office Action is in response to the application filed on 09/11/2020. Claims 11-19 are presently pending and are presented for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The Information Disclosure Statement (IDS) submitted on 09/11/2020, 02/26/2021 and 01/26/2022 were filed and are in compliance with the provisions of 37 CFR 1.97. Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Claim Objections
Claim 12 is objected to because of the following informalities:
Claim 12 line 2 reads “element a hose wall”, --element, a hose wall-- is suggested.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 11-13 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burlot (WO 2004076133 A1).
Regarding claim 11, Burlot discloses a feeding device for a manipulator arm (see Fig. 1), comprising: a joint (see Fig. 1, joints of 4) of an industrial robot (4) having a flexible cable package (see Fig. 2, 8B) via which a process medium (see attached machine translation, electrical or signal cables) is feedable at least substantially along an end effector of the manipulator arm (see Fig. 1) and having a flexibly slack guide cover element (12 of 8B) enclosing the flexible cable package (see Fig. 2); a stiffening device (2) having a holding device (formation of tubes 12 of 8A, see attached machine translation wherein 8A can also be guided in tubes 12) which is disposed in a fixed position on the flexibly slack guide cover element (see Fig. 2); and a stiffening element (8A) held by the holding device, which, in an activated state of the stiffening device, is acted upon by stiffening energy (see attached machine translation, compressed air), whereby the flexibly slack guide cover element and the flexible cable package are stiffened by the stiffening element (see Fig. 2 and attached machine translation, wherein providing compressed air through hoses 8A would provide stiffness to 12 of 8B and 8B).
Regarding claim 12, Burlot discloses the stiffening element (8A) is a flexibly slack hose element (see attached machine translation, disclosed as a hose) a hose wall of which (outer surface of 8A) delimits a duct element (see Fig. 2, hollow portion of 8A ) through which a fluid (see attached machine translation, compressed air) is flowable and which is completely filled with the fluid in the activated state and wherein the stiffening element is acted upon by the stiffening energy by a stiffening pressure applied to the fluid in the duct element (see Fig. 2 and attached machine translation, wherein compressed air is pushed into and acts on 8A).
Regarding claim 13, Burlot discloses the holding device (formation of tubes 12 of 8A, see attached machine translation wherein 8A can also be guided in tubes 12) has a stiffening element receptacle (12 of 8A) disposed in parallel to the flexibly slack guide cover element (12 of 8B) via which the stiffening element (8A) is held by the holding device (see Fig. 2, wherein 8A is held by the formation of tubes 12 of 8A).
Regarding claim 16, Burlot discloses the stiffening device (2) has a flexibly slack protective cover element (14) which is formed separately from the flexibly slack guide cover element (12 of 8B) and which, in a protective position, jointly encloses the flexible cable package (8B), the holding device (formation of tubes 12 of 8A), the flexibly slack guide cover element (12 of 8B), and the stiffening element (8A).
Regarding claim 17, Burlot discloses a first end of the stiffening device (2) is formed by a first connecting unit (6B) via which the stiffening device is attachable to the manipulator arm remote from the end effector (see Fig. 1).
Regarding claim 18, Burlot discloses a second end of the stiffening device (2) is formed by a second connecting unit (6A) via which the stiffening device is attachable to the manipulator arm near the end effector (see Fig. 1, note: Fig. 1 shows 6 and not 6A, however, the attached machine translation discloses connection region 6A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burlot (WO 2004076133 A1).
Regarding claim 14, Burlot fails to disclose the holding device and the flexibly slack guide cover element are formed together in one piece. However, it has been held that the use of one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). Paragraph . 
 
Claim 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burlot (WO 2004076133 A1) in view of Ege (US 4427033 A).
Regarding claim 15, Burlot fails to disclose the holding device and the flexibly slack guide cover element are each at least partially made of a textile structure. However, Ege teaches a cover at least partially made of a textile structure (2). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify the holding device and the flexibly slack guide cover element of Burlot with a textile structure, as taught by Ege, to provide a protective cover which is more flexible than common covers such as rubber or plastic. Additionally, it has been held to be prima facie obvious to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 19, Burlot fails to disclose the stiffening device has a sensor device having a sensor element via which a sensor signal characterizing a state of the stiffening device is made available to an evaluation unit. However, Ege teaches the stiffening device (see Fig. 1, 5, 6) has a sensor device (see Fig. 3, 4) having a sensor element (not shown) via which a sensor signal characterizing a state of the stiffening device is made available to an evaluation unit (21, note: the sensors disclosed by Ege determine the bending strain on the cable or pipe. This bending strain on the cable or pipe is an indication of the stiffening device not being active. As such, the control box 21 automatically actuates valve 22 to provide fluid/gas to stiffening rods 5, 6. In other words, an activated/deactivated state can be determined by the sensors of Ege). It would have been obvious to one . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH BROWN/             Primary Examiner, Art Unit 3658